DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on December 5, 2019, May 2, 2019 is being considered by the examiner.
4.	Figure 3 of the application is directly related to the claimed invention.

    PNG
    media_image1.png
    520
    677
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1, 4-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over D1: KYOCERA, ‘Details of RAN-assisted codec rate adaptation’, R2-166759, 3GPP  D2: OPPO, “Discussion on RAN bit rate recommendation procedure’, R2-166186, 3GPP TSG-RAN WG2 Meeting #95bis, 30 September 2016.)
	Regarding claims 1, 5, 9 and 10,	D1, which is considered to be the closest prior art to the subject matter of claims 1 and 9, discloses a method comprising: 
	receiving, at a first base station, a bitrate query from a first user equipment (UE) device being served by the first base station (see section 2.3 in D1);
	transmitting, from the first base station, a recommended bitrate, the recommended bitrate to be used between the first UE device and a second UE device (see sections 2.1-2.2, figure 1-2 in D1); and
	receiving, from the first UE device, feedback on a bitrate implemented for the call (see section 2.2, figure 2 in D1).

    PNG
    media_image2.png
    606
    768
    media_image2.png
    Greyscale


	The claims  differ from D1 in the recommended bitrate to be used for a VoLTE call between a first UE device and a second UE device.  However, D2 discloses providing, by 

    PNG
    media_image3.png
    377
    734
    media_image3.png
    Greyscale

	Voice over Long-Term Evolution (VoLTE) is a standard high-speed wireless communication for mobile phones and data terminals, including Internet of things (IoT) devices and wearable.
	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine D1 with D2 for VoLTE call. 

	Regarding claims 4 and 8, D1 discloses the method of claim 1, wherein the recommended bitrate is received in response to transmitting the bitrate query.
	(Section 2.3 “Radio Condition”: option 4, “Allow the UE to request for codec rate increase/decrease when the radio condition changes by a configured value.”)
D1 is virtually suggested allowing the UE1 to request for the codec rate increase/decrease when the radio condition changes by the configured value.
Allowable Subject Matter
7.	Claims 2-3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412